
	
		II
		112th CONGRESS
		2d Session
		S. 2201
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2012
			Mr. Grassley (for
			 himself, Mr. Udall of Colorado,
			 Mr. Brown of Massachusetts,
			 Mr. Harkin, Mr.
			 Heller, Mr. Wyden, and
			 Mr. Bennet) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  renewable energy credit.
	
	
		1.Short titleThis Act may be cited as the
			 American Energy and Job Promotion
			 Act.
		2.Extension of
			 renewable energy credit
			(a)WindParagraph (1) of section 45(d) of the
			 Internal Revenue Code of 1986 is amended by striking January 1,
			 2013 and inserting January 1, 2015.
			(b)Biomass,
			 geothermal, landfill gas, trash, hydropower, and marine and
			 hydrokineticEach of the following provisions of section 45(d) of
			 the Internal Revenue Code of 1986 is amended by striking January 1,
			 2014 and inserting January 1, 2015:
				(1)Clauses (i) and
			 (ii) of paragraph (2)(A).
				(2)Clauses (i)(I) and
			 (ii) of paragraph (3)(A).
				(3)Paragraph
			 (4).
				(4)Paragraph
			 (6).
				(5)Paragraph
			 (7).
				(6)Subparagraphs (A)
			 and (B) of paragraph (9).
				(7)Subparagraph (B)
			 of paragraph (11).
				
